Per Curiam.
The law of the case seems to have'been stated accurately and fairly. It is certainly not a fraud to leave property purchased at sheriff’s sale in the possession of the former owner for his use,- or even for his consumption. No presumption of fraud arises from retention of possession after a sale, which being made under the supervision of the law, cannot be colorable; and permission to use or enjoy the thing bought, is an act of benevolence which does not amount to a gift of - it, or revest it in the debtor. But if the purchaser falsely appeal to the benevolence or the cupidity of the bidders or creditors, by giving out that he is buying for the family, or to sell again at an advanced price for the benefit of the creditors, the property will remain with the debtor, subject to subsequent executions. Any false declaration of intention to gain a particular advantage would have that effect. So if the property were bought in for the family with the debtor’s money; and in all these principles, the. jury were properly instructed. But it is said there was no evidence to be submitted. The evidence was certainly scant: still there was enough to carry the case to the jury. The fact that the plaintiff converted part of the property to his own use, and the fact that he promised the bidders to sell the property again for their advantage, but did not, were circumstances of more or less weight. The declarations of the bystanders at the sale were proper to go to the jury, not only because they were part of the res gestee, which showed that the plaintiff’s professions had affected the bidding, but because the slightest circumstances are admissible in question s fraud. The case was properly put to the jury; and if the verdict was wrong, the plaintiff had no remedy but a motion.for a new trial.
Judgment affirmed.